Case: 11-5123      Document: 37    Page: 1    Filed: 10/23/2012




           NOTE:   This order is nonprecedential.

   mntteb ~tate~ QCourt of §ppeaI~
       for tbe jfeberaI QCtrcutt

                   ROBERT A. DUBSKY,
                    Plaintiff-Appellant,

                             v.
                     UNITED STATES,
                     Defendant-Appellee.


                         2011-5123


   Appeal from the United States Court of Federal
Claims in case no. 05-CV-397, Judge Thomas C. Wheeler.


                       ON MOTION


                         ORDER

    Robert A. Dubsky moves without opposition for an ex-
tension of time, until October 19, 2012, to file his cor-
rected reply brief electronically, and for an extension of
time to file, until October 29, 2012, to file the joint appen-
dix electronically.

    Upon consideration thereof,
Case: 11-5123     Document: 37   Page: 2   Filed: 10/23/2012




ROBERT DUBSKY v. US                                     2


      IT Is ORDERED THAT:

      The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s27